DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          JAFFREY HASSAN,
                              Appellant,

                                    v.

                    NORTH DIXIE FITNESS, LLC,
                            Appellee.

                              No. 4D18-2508

                           [October 17, 2019]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Howard K. Coates, Jr., Judge; L.T. Case No. 50-2017-CA-
005084-XXXX-MB.

  Brett K. Findler of Findler & Findler, P.A., Boca Raton, for appellant.

  James H. Wyman of Hinshaw & Culbertson LLP, Coral Gables, for
appellee.

PER CURIAM.

  Affirmed.

DAMOORGIAN, CIKLIN and GERBER, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.